Citation Nr: 0008768	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-10 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  The veteran died on November [redacted], 1997 as the result of 
sepsis due to decubitus of the heel as a consequence of end 
stage dementia.  Another significant condition which 
contributed to his death was chronic obstructive pulmonary 
disease (COPD).  

2.  No competent evidence has been submitted to show that the 
veteran suffered from COPD as the proximate result of his 
service-connected arrested pulmonary tuberculosis or due to 
other disease or injury which was incurred in or aggravated 
by service.  

3.  No competent evidence has been submitted to show that the 
veteran's service-connected arrested pulmonary tuberculosis 
either caused or contributed materially in producing his 
demise.  

4.  The claim of entitlement to Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35 is without 
legal merit.  



CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107(a), 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310, 
3.312 (1999).  

2.  The claim for educational assistance benefits pursuant 
Chapter 35, Title 38, United States Code must be denied.  38 
U.S.C.A. § 3501 (West 1991 & Supp. 1999); 38 C.F.R. § 
21.3021(a)(2) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Cause of Death

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The appellant contends that service-connection had been 
granted for a disability which was reported as being a 
contributing cause of the veteran's death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The evidence shows that the veteran died on November [redacted], 
1997.  At the time of the veteran's death, service-connection 
had been granted only for arrested pulmonary tuberculosis for 
which a 30 percent rating had been assigned, effective on 
July 16, 1952.  No claim for VA benefits was active at that 
time.  

The certificate of death listed the causes of the veteran's 
death as sepsis, due to decubitus of the heel, as a 
consequence of end stage dementia.  The certificate also 
reported COPD as another significant condition which 
contributed to the veteran's death.  The death certificate 
noted that an autopsy had not been performed.  

The veteran's service medical records included an October 
1943 report of medical survey which included a diagnosis of 
active chronic pulmonary tuberculosis and recommended that 
the veteran be transferred to a VA facility and released from 
active duty.  

The most recent medical evidence of record was a report of 
final summary of the veteran's August to October 1950 
hospitalization.  The report noted that the veteran had been 
admitted with a diagnosis of "[p]ulmonary tuberculosis, 
apparently reactivated with hemorrhage."  The report also 
noted diagnoses upon discharge of arrested minimal chronic 
pulmonary tuberculosis and pneumonitis (left side) of 
undetermined etiology.  The report indicated that the veteran 
left the hospital against medical advice.  The prognosis was 
reported as guarded and periodic sputum and x-ray 
examinations were recommended.  

The Board is cognizant of the appellant's assertion that 
service connection had been granted for the contributory 
cause of the veteran's death.  However, the appellant 
submitted no competent evidence to show that the veteran's 
COPD was related to any in-service injury or disease.  

Additionally, the appellant submitted no competent evidence 
to show that the veteran's COPD was causally related to his 
service-connected arrested pulmonary tuberculosis.  As a lay 
person, she is not shown to have the expertise to proffer 
opinions as to questions of medical diagnosis or causation as 
presented in this case.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Furthermore, the record contains no medical evidence which 
shows that the veteran had service-connected disability which 
either caused or contributed substantially or materially in 
producing or accelerating his death.  Because the appellant 
has not submitted competent evidence of a nexus between the 
veteran's COPD and any disease or injury which was incurred 
in or aggravated by service, the Board finds the claim of 
service connection for the cause of the veteran's death to be 
not well grounded.  See Caluza v. Brown, 7. Vet. App. at 506.  

Additionally, the Board finds that a remand is not required 
in this case.  The appellant has not put VA on notice that 
competent evidence exists that supports her claim that the 
veteran's cause of death was due to disease or injury 
incurred in or aggravated by service.  The RO properly 
notified the appellant that it was necessary for her to 
provide evidence demonstrating that a service-connected 
disability was either the primary or contributory cause of 
the veteran's death, such as medical evidence relating the 
veteran's service connected arrested tuberculosis to his 
COPD.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) by informing the appellant of the evidence 
necessary to complete her application for benefits.  By this 
decision, the Board is informing the appellant of the 
evidence necessary to make her claim as set forth above well 
grounded.  





Dependents' Educational Assistance

A surviving spouse of any person, who died of a service-
connected disability or who had a permanent and total 
disability rating due to service-connected disability in 
effect at the time of death, is entitled to Chapter 35 
benefits.  38 U.S.C.A. § 3501(a) (West 1991).  

As the Board in this case has denied service connection for 
the cause of the veteran's death and because the veteran was 
not evaluated as having disability total and permanent in 
nature as a result of a service-connected disability at the 
time of his death, the veteran's surviving spouse is not 
eligible for such benefits, and entitlement to Dependents' 
Educational Assistance is not warranted as a matter of law.  
38 U.S.C.A. § 3501(a); 38 C.F.R. §§ 21.3020, 21.3021.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  

As service connection for cause of the veteran's death has 
not been established, there can be no basis for the 
appellant's claim of entitlement to Dependents' Educational 
Assistance.  



ORDER

As the claim of service connection for cause of the veteran's 
death is not well grounded, the appeal is denied.  

The claim of entitlement to Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35 is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 


- 8 -




